Citation Nr: 0212785	
Decision Date: 09/23/02    Archive Date: 10/03/02

DOCKET NO.  98-17 943	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Keith W. Allen, Counsel

INTRODUCTION

The veteran served on active duty in the military from July 
1961 to January 1989, and as a result of his meritorious 
service, he received, among others, the Vietnam Service Medal 
with 6 stars, the Vietnam Unit Cross of Gallantry, and the 
Combat Action Ribbon.  Unfortunately, he died in June 1993.  
The appellant is his widow.  She appealed to the Board of 
Veterans' Appeals (Board) after the Department of Veterans 
Affairs (VA) Regional Office (RO) in Atlanta, Georgia, 
determined in March 1997 that she was not entitled to service 
connection for the cause of his death-which she was alleging 
at that time was the result of exposure to toxic herbicides 
(Agent Orange) while in Vietnam.  However, 
the RO subsequently issued a Statement of the Case (SOC) in 
October 1998 adjudicating her claim on the alternative basis 
that a condition-namely, a brain tumor, incurred in service 
(or presumed to have been incurred in service) was the actual 
cause of death.  And this has been the sole basis for her 
believing that she is entitled to service connection for 
cause of death during the years since, so this is the basis 
that the Board will address in this decision.


FINDING OF FACT

There are undisputed probative medical opinions of record 
strongly suggesting that recurring migraine headaches the 
veteran experienced at various times while he was on active 
duty in the military were, in actuality, early prodromal 
manifestations of a later diagnosed-and fatal, brain tumor.



CONCLUSION OF LAW

The veteran's death was proximately due to or the result of a 
condition incurred in service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1131, 1137, 1310 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.310, 3.312 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

To establish service connection for the cause of a veteran's 
death, the evidence must show that a disability that either 
was incurred in or aggravated by service, or which was 
proximately due to or the result of a service-connected 
condition, was either a principal or contributory cause of 
death.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1310; 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.310(a), 3.312(a); see also 
Allen v. Brown, 7 Vet. App. 439, 448 (1995).

For a service-connected disability to be the principal cause 
of death, it must singularly or jointly with some other 
condition be the immediate or underlying cause of death, or 
be etiologically related thereto.  38 C.F.R. § 3.312(b).  For 
a service-connected disability to be a contributory cause of 
death, it must be shown that it contributed substantially or 
materially, that it combined to cause death, or aided or lent 
assistance to the production of death.  38 C.F.R. § 3.312(c).

In this particular case, the appellant-widow alleges that the 
severe migraine headaches her late husband repeatedly 
experienced during service and during the years immediately 
after his discharge from the military were in actuality 
early, prodromal manifestations of an underlying brain 
tumor-which ultimately was fatal although not initially 
diagnosed until some 4 years after service.

The veteran's service medical records (SMRs) do, in fact, 
confirm that he received treatment on a number of different 
occasions while on active duty in the military, beginning in 
April 1972, for chronic recurring migraine headaches.  And 
his SMRs also indicate that his headaches were noticeably 
worse beginning in about 1983.  His doctors in service 
primarily treated them with medication (Fiorinal).  His 
service in the military ended in January 1989, after nearly 
30 years of active duty.

Some 2 years later following service, in 1991, the veteran 
began receiving treatment for impotence, and while being 
treated for that he underwent a magnetic resonance imaging 
(MRI) scan of his brain.  It revealed the presence 
of a hypothalamic mass (i.e., brain tumor), initially 
diagnosed in April 1993.  He subsequently underwent surgery 
in May 1993 involving a right frontotemporal craniotomy for 
resection of the craniopharyngioma.  And, unfortunately, he 
died a short time later, in June 1993, in a private hospital.  
A postmortem autopsy found that his death was the result of a 
post-operative pulmonary embolism which developed following 
that surgery.

Max R. Steur, M.D., who is the private neurosurgeon who 
operated on the veteran's brain tumor, prepared a statement 
in May 1998 discussing the complications that arose after 
that procedure, ultimately resulting in the veteran's death.  
And Dr. Steur also said in retrospect that, in his opinion, 
the veteran's two-year history of impotence certainly could 
be attributed to the mass in his hypothalamic region.  
Furthermore, said Dr. Steur, the veteran had complained of 
migraine headaches for a number of years, and there was no 
question in Dr. Steur's mind that the veteran had a 
symptomatic tumor for at least two years prior to his initial 
consultation with Dr. Steur in 1993.  Lastly, Dr. Steur 
pointed out that craniopharyngiomas are "slow growing 
tumors" and take a number of years to develop, although he 
also admitted that he was unable, nonetheless, to determine 
if the headaches the veteran had complained about in years 
past were related to his undiagnosed tumor.

So because of the uncertainty over whether the documented 
headaches the veteran experienced in service were early, 
prodromal manifestations of his later diagnosed fatal brain 
tumor, the Board remanded this case to the RO in June 1999, 
in part, to obtain a medical opinion concerning this from a 
physician with expertise in oncology and/or brain tumors.  
And the RO obtained the requested medical opinion in June 
2002, from a board-certified oncologist.

The board-certified oncologist indicated the veteran had an 
incompletely resected craniopharyngioma at the time of his 
death of a post-operative pulmonary embolus in June 1993.  
The oncologist further indicated that the veteran had 
complained of impotence for approximately two years prior to 
this, and had complained of intermittent headaches for many 
years, certainly pre-dating his service discharge in 1989.  
The veteran also, according to the oncologist, had received 
treatment for the headaches for many years from physicians, 
without a clear etiology manifest in the medical record.  But 
the oncologist said the headache pattern described in the 
chart appeared to be consistent with a migraine-type 
headache.  The oncologist went on to note that, due to the 
"very slow growth" pattern of this benign tumor, it was his 
opinion that the veteran's headaches may have been due to the 
side effects of the tumor causing local compressive symptoms 
and/or possibly increased intracranial pressure during a 
period prior to 1989, i.e., prior to when the veteran's 
military service ended.  No hydrocephalus or shift in midline 
structures or other ventricular abnormalities were documented 
in the veteran's imaging studies, however, although the 
oncologist could not find a documentation of any intracranial 
pressure being recorded in the record, either.  But the 
oncologist said that, according to General neurology 
textbooks, headaches can be a symptom of craniopharyngiomas, 
with symptoms often occurring at a size of about 3 cm.  
And the veteran's tumor by one imaging study was estimated at 
3.5 by 2.5 cm, about that same size.  Regrettably though, the 
oncologist still had no way of knowing the growth rate of the 
veteran's tumor and, therefore, whether his tumor in 1989 was 
symptomatic is unanswerable based on the data in the medical 
record.

Ordinarily, when, as here, a physician is unable to provide a 
definite causal connection, the opinion on this issue 
constitutes "what may be characterized as 'non-evidence."'  
See Perman v. Brown, 5 Vet. App. 237, 241 (1993); see also 
Winsett v. West, 11 Vet. App. 420, 424 (1998) (A doctor's 
opinion phrased in terms of "may or may not" is an 
insufficient basis for an award of service connection.).  But 
mere use of cautious language does not, in and of itself, 
always express inconclusiveness in a doctor's opinion on 
etiology.  An etiological opinion should be viewed in its 
full context, and not characterized solely by the medical 
professional's choice of words.  See Lee v. Brown, 10 Vet. 
App. 336, 338 (1997).  Moreover, "an accurate determination 
of etiology is not a condition precedent to granting service 
connection; nor is 'definite etiology' or 'obvious 
etiology.'" See Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).  So there clearly are legitimate instances when it is 
permissible for the Board to accept as sufficiently probative 
a medical opinion that is not absolutely definitive in its 
ultimate conclusion of the exact cause of the disability at 
issue-which here resulted in the veteran's death.  And since 
he had a documented history of recurring migraine headaches 
while in service, which persisted after his discharge, and 
medical opinions strongly suggesting-albeit not absolutely 
definitively, that the headaches were, in actuality, part and 
parcel symptoms of an underlying "slow growing" brain 
tumor, there is a basis for granting the appellant's claim 
for service connection for cause of death.  This is 
especially true if all reasonable doubt is resolved in the 
appellant's favor.  38 C.F.R. § 3.102; see also Schoolman v. 
West, 12 Vet. App. 307, 311 (1999).

Since the Board is granting the appellant's claim-in its 
entirety, there is no need to discuss the legal implications 
of the Veterans Claims Assistance Act of 2000 (the "VCAA") 
because there is no possibility of her being prejudiced by 
not considering this new law.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 
1992) (published at 57 Fed. Reg. 49,747 (1992)).  But just 
for informational purposes, the VCAA has been codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West Supp. 
2002), and the implementing regulations are found at 
66 Fed. Reg. 45,620-45,632 (Aug. 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).


ORDER

The claim for service connection for cause of death is 
granted.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

